Title: Extract of a Letter from James Wilkinson, 18 December 1806
From: Pinkney, N.
To: 


                        
                            Sir,
                            New Orleans, December 18, 1806.
                        
                        Since my last of the 14th inst. writs of habeas corpus have issued for the bodies of Bollman, Swartwout and
                            Ogden: the two latter by judge Workman, who is strongly suspected of being connected with Burr in this conspiracy. I have
                            proof this man declared some time since, that “the republican who possessed power, and did not employ it to establish a
                            despotism, was a fool.” His writ for Ogden was served on captain Shaw, of the navy, who had him in charge at my request,
                            on board the Etna bomb ketch, and delivered him up: and Mr. Workman discharged him without giving me a word of
                            information, although he knew he was confined by my order, for a treasonable combination with Burr; and Mr. Ogden now
                            struts at large. Swartwout I have sent off, and shall so report, holding myself ready for consequences. Bollman was
                            required by the superior court, but I got rid of that affair also, under the usual liability for damages, in which I shall
                            look to our country for protection.
                  After repeated experiments, I can say positively, I have nothing to expect from the civil authority, which does not depend on the broad letter and tardy course of the law; and, in the mean time, treason stalks abroad, and the advocates of Burr and rebellion ridicule our apprehensions and oppose our preparations for defense.
                  I know nothing of our relations with Spain; but if they are not well, we must keep an eye towards Natchitoches, at the same time that we guard this point. I speak of things possible, not probable, for indeed, sir, I begin to fear the revolutionary flame will consume us. The Spaniards are so extremely jealous, that Grandpré pays no regard to the information I find it my duty to give him of Burr’s approach and intentions against Baton Rouge.
                  True extract. 
                        
                        
                            N. Pinkney, Captain
                            
                        
                    